UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Verso Paper Corp. (Exact name of registrant as specified in its charter) Delaware 001-34056 75-3217389 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) Verso Paper Holdings LLC (Exact name of registrant as specified in its charter) Delaware 333-142283 56-2597634 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 6775 Lenox Center Court, Suite 400 Memphis, Tennessee 38115-4436 (Address, including zip code, of principal executive offices) (901) 369-4100 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Verso Paper Corp. þ Yes o No Verso Paper Holdings LLC þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Verso Paper Corp. o Yes o No Verso Paper Holdings LLC o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Verso Paper Corp. Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Verso Paper Holdings LLC Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Verso Paper Corp. o Yes þ No Verso Paper Holdings LLC o Yes þ No As of October 29, 2010, Verso Paper Corp had 52,467,101 outstanding shares of common stock, par value $0.01 per share, and Verso Paper Holdings LLC had one outstanding limited liability company interest. This Form 10-Q is a combined quarterly report being filed separately by two registrants: Verso Paper Corp. and Verso Paper Holdings LLC. References to “Verso Paper” refer to Verso Paper Corp., a Delaware corporation, and its subsidiaries.References to “Verso Finance One” refer to Verso Paper Finance Holdings One LLC and its subsidiaries.Verso Finance One is a direct, wholly-owned subsidiary of Verso Paper.References to “Verso Finance” refer to Verso Paper Finance Holdings LLC, a Delaware limited liability company, and its subsidiaries.Verso Finance is a direct, wholly-owned subsidiary of Verso Finance One.References to “Verso Holdings” refer to Verso Paper Holdings LLC, a Delaware limited liability company, and its subsidiaries.Verso Holdings is a direct, wholly-owned subsidiary of Verso Finance.Unless otherwise noted, references to “Company,” “we,” “us,” and “our” refer to Verso Paper including Verso Holdings, a separate public-reporting company.Other than Verso Paper’s common stock transactions and Verso Finance’s debt obligation and related financing costs and interest expense, the assets, liabilities, income, expenses and cash flows presented for all periods represent those of Verso Holdings in all material respects.Unless otherwise noted, the information provided pertains to both Verso Paper and Verso Holdings. Forward-Looking Statements In this quarterly report, all statements that are not purely historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements may be identified by the words “believe,” “expect,” “anticipate,” “project,” “plan,” “estimate,” “intend,” and similar expressions.Forward-looking statements are based on currently available business, economic, financial, and other information and reflect management’s current beliefs, expectations, and views with respect to future developments and their potential effects on us.Actual results could vary materially depending on risks and uncertainties that may affect us and our business.For a discussion of such risks and uncertainties, please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this quarterly report and to Verso Paper’s and Verso Holdings’ other filings with the Securities and Exchange Commission.We assume no obligation to update any forward-looking statement made in this quarterly report to reflect subsequent events or circumstances or actual outcomes. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations of Verso Paper Corp. 5 Unaudited Condensed Consolidated Statements of Operations of Verso Paper Holdings LLC 6 Unaudited Condensed Consolidated Statements of Changes in Stockholders’ Equity of Verso Paper Corp. 7 Unaudited Condensed Consolidated Statements of Changes in Member’s Equity of Verso Paper Holdings LLC 8 Unaudited Condensed Consolidated Statements of Cash Flows 9 Notes to Unaudited Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. (Removed and Reserved) 43 Item 5. Other Information 43 Item 6. Exhibits 44 SIGNATURES 45 EXHIBIT INDEX 46 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS VERSO PAPER VERSO HOLDINGS September 30, December 31, September 30, December 31, (In thousands of U.S. dollars, except share and per share amounts) ASSETS Current Assets: Cash and cash equivalents $ Accounts receivable - net Inventories Prepaid expenses and other assets Total Current Assets Property, plant, and equipment - net Reforestation Intangibles and other assets - net Goodwill Total Assets $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ Accrued liabilities Total Current Liabilities Long-term debt Other liabilities Total Liabilities Commitments and contingencies (Note 11) - Equity: Preferred stock par value $0.01 (20,000,000 shares authorized, no shares issued) - - n/a n/a Common stock par value $0.01 (250,000,000 shares authorized with 52,467,101 shares issued and outstanding on September 30, 2010, and 52,374,647 shares issued and outstanding on December 31, 2009) n/a n/a Paid-in-capital Retained deficit ) Accumulated other comprehensive loss ) Total Equity Total Liabilities and Equity $ Included in the balance sheet line items above are related-party balances as follows: Accounts receivable $ Accounts payable See notes to unaudited condensed consolidated financial statements. 4 VERSO PAPER CORP. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, (In thousands of U.S. dollars, except per share data) Net sales $ Costs and expenses: Cost of products sold - (exclusive of depreciation, amortization, and depletion) Depreciation, amortization, and depletion Selling, general, and administrative expenses Restructuring and other charges - - Operating income (loss) ) ) Interest income ) Interest expense Other income, net ) Net income (loss) $ ) $ $ ) $ Earnings (loss) per common share Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average common shares outstanding Basic Diluted Included in the financial statement line items above are related-party transactions as follows (Notes 9 and 10): Net sales $ Purchases included in cost of products sold See notes to unaudited condensed consolidated financial statements. 5 VERSO PAPER HOLDINGS LLC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, (In thousands of U.S. dollars) Net sales $ Costs and expenses: Cost of products sold - (exclusive of depreciation, amortization, and depletion) Depreciation, amortization, and depletion Selling, general, and administrative expenses Restructuring and other charges - - Operating income (loss) ) ) Interest income ) Interest expense Other income, net ) Net income (loss) $ ) $ $ ) $ Included in the financial statement line items above are related-party transactions as follows (Notes 9 and 10): Net sales $ Purchases included in cost of products sold See notes to unaudited condensed consolidated financial statements. 6 VERSO PAPER CORP. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE PERIODS ENDED SEPTEMBER 30, 2 Accumulated Other Comprehensive Common Common Paid-in- Retained Income Total (In thousands of U.S. dollars) Shares Stock Capital Deficit (Loss) Equity Beginning Balance - January 1, 2009 $ $ $ ) $ ) $ ) Net income - Other comprehensive income: Net unrealized losses on derivative financial instruments, net of reclassification of $34.0 million of net losses included in net income - Defined benefit pension plan: Net actuarial loss - Prior service cost amortization - Total other comprehensive income - Comprehensive income - - - Common stock issued for restricted stock 4 (4 ) - - - Equity award expense - Ending Balance - September 30, 2009 $ $ $ ) $ ) $ Beginning Balance - January 1, 2010 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive income (loss): Net unrealized losses on derivative financial instruments, net of reclassification of $5.9 million of net losses included in net loss - ) ) Defined benefit pension plan: Net actuarial loss - 68 68 Prior service cost amortization - Total other comprehensive loss - ) ) Comprehensive loss - - - ) ) ) Common stock issued for restricted stock 91 1 (1 ) - - - Stock option exercise 2 - 2 - - 2 Equity award expense - Ending Balance - September 30, 2010 $ $ $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. 7 VERSO PAPER HOLDINGS LLC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN MEMBER'S EQUITY FOR THE PERIODS ENDED SEPTEMBER 30, 2 Accumulated Other Comprehensive Total Paid-in- Retained Income Member's (In thousands of U.S. dollars) Capital Deficit (Loss) Equity Beginning Balance - January 1, 2009 $ $ ) $ ) $ Parent company contributions ) - Cash distributions - ) - ) Net income - - Other comprehensive income: Net unrealized losses on derivative financial instruments, net of reclassification of $34.0 million of net losses included in net income - - Defined benefit pension plan: Net actuarial loss - - Prior service cost amortization - - Total other comprehensive income - - Comprehensive income - Equity award expense - - Ending Balance - September 30, 2009 $ $ ) $ ) $ Beginning Balance - January 1, 2010 $ $ ) $ ) $ Net loss - ) - ) Other comprehensive income (loss): Net unrealized losses on derivative financial instruments, net of reclassification of $5.9 million of net losses included in net loss - - ) ) Defined benefit pension plan: Net actuarial loss - - 68 68 Prior service cost amortization - - Total other comprehensive loss - - ) ) Comprehensive loss - ) ) ) Equity award expense - - Ending Balance - September 30, 2010 $ $ ) $ ) $ See notes to unaudited condensed consolidated financial statements. 8 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS VERSO PAPER VERSO HOLDINGS Nine Months Ended Nine Months Ended September 30, September 30, (In thousands of U.S. dollars) Cash Flows From Operating Activities: Net income (loss) $ ) $ $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, amortization, and depletion Amortization of debt issuance costs Accretion of discount on long-term debt Gain on early extinguishment of debt ) (Gain) loss on disposal of fixed assets ) ) Equity award expense Change in unrealized losses on derivatives, net - - Other - net ) ) Changes in assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other assets ) ) Accounts payable ) ) Accrued liabilities ) Net cash provided by (used in) operating activities ) ) Cash Flows From Investing Activities: Proceeds from sale of fixed assets 83 83 Capital expenditures ) Net cash used in investing activities ) Cash Flows From Financing Activities: Proceeds from long-term debt Debt issuance costs ) Repayments of long-term debt - ) - ) Cash distributions - - - ) Net cash provided by (used in) financing activities ) ) Change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See notes to unaudited condensed consolidated financial statements. 9 VERSO PAPER CORP. AND VERSO PAPER HOLDINGS LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010, AND DECEMBER 31, 2009, AND FOR THE THREE-MONTH AND NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 1. BACKGROUND AND BASIS OF PRESENTATION The accompanying consolidated financial statements for Verso Paper Corp., a Delaware corporation, or “Verso Paper,” include the accounts of Verso Paper and its subsidiaries, and the accompanying consolidated financial statements for Verso Paper Holdings LLC, a Delaware limited liability company, or “Verso Holdings,” include the accounts of Verso Holdings and its subsidiaries.Verso Paper is the direct parent of Verso Paper Finance Holdings One LLC, or “Verso Finance One,” and the indirect parent of Verso Paper Finance Holdings LLC, or “Verso Finance,” and Verso Holdings.Unless otherwise noted, references to “Company,” “we,” “us,” and “our” refer to Verso Paper including Verso Holdings, a separate public-reporting company.Other than Verso Paper’s common stock transactions and Verso Finance’s debt obligation and related financing costs and interest expense, the assets, liabilities, income, expenses and cash flows presented for all periods represent those of Verso Holdings.Unless otherwise noted, the information provided pertains to both Verso Paper and Verso Holdings. The Company began operations on August 1, 2006, when it acquired the assets and certain liabilities comprising the business of the Coated and Supercalendered Papers Division of International Paper Company, or “International Paper.”The Company was formed by affiliates of Apollo Global Management, LLC, or “Apollo,” for the purpose of consummating the acquisition from International Paper, or the “Acquisition.”Verso Paper went public on May 14, 2008, with an initial public offering, “IPO,” of 14 million shares of common stock. Verso Paper is a holding company whose subsidiaries operate in the following three segments: coated and supercalendered papers; hardwood market pulp; and other, consisting of specialty papers.The Company’s core business platform is as a producer of coated freesheet, coated groundwood, and uncoated supercalendered papers.These products serve customers in the catalog, magazine, inserts, and commercial print markets. Included in this quarterly report are the unaudited condensed consolidated financial statements of Verso Paper and Verso Holdings as of September 30, 2010, and for the three-month and nine-month periods ended September 30, 2010 and 2009.The December 31, 2009, condensed consolidated balance sheet data was derived from audited financial statements but does not include all disclosures required annually by accounting principles generally accepted in the United States of America.In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments that are necessary for the fair presentation of Verso Paper’s and Verso Holdings’ financial position, results of operations, and cash flows for the interim periods presented.Except as disclosed in the notes to the unaudited condensed consolidated financial statements, such adjustments are of a normal, recurring nature.All material intercompany balances and transactions are eliminated.The results of operations and cash flows for the interim periods presented may not necessarily be indicative of full-year results.It is suggested that these financial statements be read in conjunction with the audited consolidated financial statements and notes thereto of Verso Paper and Verso Holdings contained in their Annual Reports on Form 10-K for the year ended December 31, 2009. 10 2. RECENT ACCOUNTING DEVELOPMENTS ASC Topic 105, Generally Accepted Accounting Principles.In 2009 the Financial Accounting Standards Board, or “FASB”, issued an accounting pronouncement establishing the FASB Accounting Standards CodificationTM, or “ASC,” as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with generally accepted accounting principles, or “GAAP.”Rules and interpretive releases of the Securities and Exchange Commission, or “SEC,” under authority of federal securities laws are also sources of authoritative guidance for SEC registrants.All guidance contained in the ASC carries an equal level of authority.All non-grandfathered, non-SEC accounting literature not included in the ASC is superseded and deemed non-authoritative.The Company’s adoption of the provisions of ASC Topic 105, Generally Accepted Accounting Principles, for the quarterly period ended September 30, 2009, had no impact on the Company’s financial condition, results of operations, or cash flows. ASC Topic 350, Intangibles – Goodwill and Other.New authoritative accounting guidance (ASC Topic 350-30-65) under ASC Topic 350, Intangibles – Goodwill and Other, provides direction on factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset.The intent is to better match the useful life of the recognized intangible asset to the period of the expected cash flows used to measure its fair value.The Company’s adoption of the new guidance under ASC Topic 350, effective January 1, 2009, did not have a material impact on the Company’s consolidated financial statements. ASC Topic 715, Compensation – Retirement Benefits. New authoritative accounting guidance (ASC Topic 715-20-65) under ASC Topic 715, Compensation – Retirement Benefits, requires more detailed disclosures about employers’ pension plan assets.New disclosures will include more information on investment strategies, major categories of plan assets, concentrations of risk within plan assets and valuation techniques used to measure the fair value of plan assets.The Company’s adoption of the new guidance under ASC Topic 715, for the year ended December 31, 2009, had no impact on the Company’s financial condition, results of operations, or cash flows. ASC Topic 805, Business Combinations.New authoritative accounting guidance (ASC Topic 805-10-65) under ASC Topic 805, Business Combinations, establish principles and requirements for how an acquirer recognizes and measures identifiable assets acquired, liabilities assumed and noncontrolling interests; recognizes and measures goodwill acquired in a business combination or gain from a bargain purchase; and establishes disclosure requirements.The Company adopted the new guidance under ASC Topic 805 effective January 1, 2009, and will apply these provisions to any future acquisitions. ASC Topic 810, Consolidation.New authoritative accounting guidance (ASC Topic 810-10-65) under ASC Topic 810, Consolidation, establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.The Company’s adoption of the new guidance under ASC Topic 810, effective January 1, 2009, did not have a material impact on the Company’s consolidated financial statements. ASC Topic 815, Derivatives and Hedging.New authoritative accounting guidance (ASC Topic 815-10-65) under ASC Topic 815, Derivatives and Hedging, changes the disclosure requirements for derivative instruments and hedging activities.Entities are required to provide enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments and related hedged items are accounted for under ASC Topic 815, and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flows.Since this new guidance under ASC Topic 815 only affects disclosure requirements, the Company’s adoption of these requirements, effective January 1, 2009, had no impact on the Company’s financial condition, results of operations, or cash flows. 11 ASC Topic 820, Fair Value Measurements and Disclosures.New authoritative accounting guidance (ASC Topic 820-10-15) under ASC Topic 820, Fair Value Measurements and Disclosures, delayed the effective date of ASC Topic 820-10 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis, until 2009.ASC Topic 820 establishes a fair value hierarchy, giving the highest priority to quoted prices in active markets and the lowest priority to unobservable data and requires disclosures for assets and liabilities measured at fair value based on their level in the hierarchy.The Company’s adoption of the new guidance under ASC Topic 820, effective January 1, 2009, did not have a material impact on the Company’s consolidated financial statements. Further new authoritative accounting guidance (Accounting Standards Update, or “ASU”, No. 2009-05) under ASC Topic 820, provides clarification that in circumstances in which a quoted price in an active market for the identical liabilities is not available, a reporting entity is required to measure fair value using one or more of the techniques provided for in this update.The Company’s adoption of the new guidance under ASC Topic 820, effective October 1, 2009, did not have a material impact on the Company’s consolidated financial statements. Additionally, new authoritative accounting guidance (ASU No. 2010-06) under ASC Topic 820 provides guidance relating to fair value measurement disclosures. Specifically, companies are required to separately disclose significant transfers into and out of Level1 and Level2 measurements in the fair value hierarchy and the reasons for those transfers. For Level3 fair value measurements, the new guidance requires a gross presentation of activities within the Level 3 roll forward.Additionally, the FASB clarified existing fair value measurement disclosure requirements relating to the level of disaggregation, inputs, and valuation techniques. This guidance is effective for interim or annual reporting periods beginning after December 15, 2009, except for the detailed Level3 disclosures, which are effective for interim or annual reporting periods beginning after December 15, 2010. Since this new guidance only affects disclosure requirements, the Company’s adoption of the initial requirements, for the quarterly period ended March 31, 2010, had no impact on the Company’s financial condition, results of operations, or cash flows, and the adoption of the remaining provisions is expected to have no impact on the Company’s financial condition, results of operations, or cash flows. ASC Topic 825, Financial Instruments.New authoritative accounting guidance (ASC Topic 825-10-65) under ASC Topic 825, Financial Instruments, increases the frequency of fair value disclosures from an annual basis to a quarterly basis.The guidance relates to fair value disclosures for any financial instruments that are not currently reflected on the balance sheet at fair value.Since this new guidance under ASC Topic 825 only affects disclosure requirements, the Company’s adoption of these requirements, for the quarterly period ended June 30, 2009, had no impact on the Company’s consolidated financial statements. ASC Topic 855, Subsequent Events.New authoritative accounting guidance (ASU No. 2010-09) under ASC Topic 855, Subsequent Events, removes the requirement for SEC filers to disclose the date through which an entity has evaluated subsequent events.This change removes potential conflicts with current SEC guidance.ASU No. 2010-09 also clarifies the intended scope of the reissuance disclosure provisions.ASU No. 2010-09 was effective upon issuance in February 2010 and had no impact on the Company’s consolidated financial statements. 12 Additionally, new authoritative accounting guidance (ASC Topic 855-10) under ASC Topic 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or available to be issued. ASC Topic 855 defines (1)the period after the balance sheet date during which a reporting entity’s management should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, (2)the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and (3)the disclosures an entity should make about events or transactions that occurred after the balance sheet date.The Company’s adoption of the new guidance under ASC Topic 855, for the quarterly period ended June 30, 2009, had no impact on the Company’s consolidated financial statements. Other new accounting pronouncements issued but not effective until after September 30, 2010, are not expected to have a significant effect on our consolidated financial statements. 3. SUPPLEMENTAL FINANCIAL STATEMENT INFORMATION Earnings Per Share — Verso Paper computes earnings per share by dividing net income (loss) by the weighted average number of common shares outstanding for each period.Diluted earnings per share are calculated similarly, except that the dilutive effect of the assumed exercise of potentially dilutive securities is included.In accordance with ASC Topic 260, Earnings Per Share, unvested restricted stock awards issued by Verso Paper contain nonforfeitable rights to dividends and qualify as participating securities.No dividends have been declared or paid in 2010 or 2009.The following table provides a reconciliation of basic and diluted earnings (loss) per common share: VERSO PAPER Three Months Ended September 30, Nine Months Ended September 30, (In thousands, exceptper share amounts) Basic earnings (loss) per share: Net income (loss) available for basic common shares $ ) $ $ ) $ Weighted average shares of common stock outstanding - basic Basic earnings (loss) per share of common stock $ ) $ $ ) $ Diluted earnings (loss) per share: Net income (loss) available for diluted common shares $ ) $ $ ) $ Weighted average shares of common stock outstanding - basic Dilutive shares from stock options - 34 - 7 Weighted average shares of common stock outstanding including dilutive shares Diluted earnings (loss) per share of common stock $ ) $ $ $ For the three months ended September 30, 2010, 1,417,250 weighted average potentially dilutive shares from options with a weighted average exercise price per share of $2.76 were excluded from the diluted earnings per share calculation due to the antidilutive effect such shares would have on net loss per common share.For the nine months ended September 30, 2010, 1,340,691 weighted average potentially dilutive shares from options with a weighted average exercise price per share of $3.34 were excluded from the diluted earnings per share calculation due to the antidilutive effect such shares would have on net loss per common share.For the three months ended September 30, 2009, 134,413 weighted average potentially dilutive shares from options with a weighted average exercise price per share of $3.27 were excluded from the diluted earnings per share calculation because including such shares would have been antidilutive.For the nine months ended September 30, 2009, 107,653 weighted average potentially dilutive shares from options with a weighted average exercise price per share of $2.05 were excluded from the diluted earnings per share calculation because including such shares would have been antidilutive. 13 Inventories and Replacement Parts and Other Supplies — Inventory values include all costs directly associated with manufacturing products: materials, labor, and manufacturing overhead.These values are presented at the lower of cost or market.Costs of raw materials, work-in-progress, and finished goods are determined using the first-in, first-out method.Replacement parts and other supplies are stated using the average cost method. Inventories by major category include the following: September 30, December 31, (In thousands of U.S. dollars) Raw materials $ $ Woodyard logs Work-in-process Finished goods Replacement parts and other supplies Inventories $ $ Asset Retirement Obligations — In accordance with ASC Topic 410, Asset Retirement and Environmental Obligations, a liability and an asset are recorded equal to the present value of the estimated costs associated with the retirement of long-lived assets where a legal or contractual obligation exists.The liability is accreted over time, and the asset is depreciated over its useful life.The Company’s asset retirement obligations under this standard relate to closure and post-closure costs for landfills.Revisions to the liability could occur due to changes in the estimated costs or timing of closure or possible new federal or state regulations affecting the closure. On September 30, 2010, the Company had $0.8 million of restricted cash included in Other assets in the accompanying condensed consolidated balancesheet related to an asset retirement obligation in the state of Michigan.This cash deposit is required by the state and may only be used for the future closure of a landfill.The following table presents an analysis related to the Company’s asset retirement obligations included in Other liabilities in the accompanying balance sheets: Nine Months Ended September 30, (In thousands of U.S. dollars) Asset retirement obligations, January 1 $ $ Accretion expense Settlement of existing liabilities ) ) Adjustment to existing liabilities ) Asset retirement obligations, September 30 $ $ In addition to the above obligations, the Company may be required to remove certain materials from its facilities, or to remediate in accordance with current regulations that govern the handling of certain hazardous or potentially hazardous materials.At this time, any such obligations have an indeterminate settlement date, and the Company believes that adequate information does not exist to reasonably estimate any such potential obligations.Accordingly, the Company will record a liability for such remediation when sufficient information becomes available to estimate the obligation. 14 Property, Plant, and Equipment — Property, plant, and equipment is stated at cost, net of accumulated depreciation.Interest is capitalized on projects meeting certain criteria and is included in the cost of the assets.The capitalized interest is depreciated over the same useful lives as the related assets.Expenditures for major repairs and improvements are capitalized, whereas normal repairs and maintenance are expensed as incurred.For the three-month and nine-month periods ended September 30, 2010, interest costs of $0.3 million and $0.6 million, respectively, were capitalized.For the three-month and nine-month periods ended September 30, 2009, interest costs of $0.1 million and $0.5 million, respectively, were capitalized. Depreciation is computed using the straight-line method over the assets’ estimated useful lives.Depreciation expense was $31.2 million and $94.7 million for the three-month and nine-month periods ended September 30, 2010, respectively, compared to $31.4 million and $94.3 million for the three-month and nine-month periods ended September 30, 2009, respectively. 4. INTANGIBLES AND OTHER ASSETS Intangibles and other assets consist of the following: VERSO PAPER VERSO HOLDINGS September 30, December 31, September 30, December 31, (In thousands of U.S. dollars) Amortizable intangible assets: Customer relationships, net of accumulated amortization of $5.4 million at September 30, 2010, and $4.6 million at December 31, 2009 $ Patents, net of accumulated amortization of $0.5 million at September 30, 2010, and $0.4 million at December 31, 2009 Total amortizable intangible assets Unamortizable intangible assets: Trademarks Other assets: Financing costs, net of accumulated amortization of $18.5 million at September 30, 2010, and $14.3 million at December 31, 2009, for Verso Paper Corp., and net of accumulated amortization of $17.2 million at September 30, 2010, and $13.2 million at December 31, 2009, for Verso Paper Holdings LLC Deferred major repair Deferred software cost, net of accumulated amortization of $0.7 million at September 30, 2010, and $2.9 million at December 31, 2009 Replacement parts, net Other Total other assets Intangibles and other assets $ 15 Amounts reflected in depreciation, amortization, and depletion expense related to intangibles and other assets are as follows: Three Months Ended Nine Months Ended September 30, September 30, (In thousands of U.S. dollars) Intangible amortization $ Software amortization The estimated future amortization expense for intangible assets over the next five years is as follows: (In thousands of U.S. dollars) Remainder of 2010 $ 5. LONG-TERM DEBT A summary of long-term debt is as follows: September 30, 2010 December 31, 2009 Original Interest Fair Fair (In thousands of U.S. dollars) Maturity Rate Balance Value Balance Value Verso Paper Holdings LLC First Priority Revolving Credit Facility 8/1/2012 - $
